

114 S2934 IS: Fix Gun Checks Act of 2016
U.S. Senate
2016-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2934IN THE SENATE OF THE UNITED STATESMay 16, 2016Mr. Schumer (for himself, Mr. Blumenthal, Mrs. Gillibrand, Mr. Murphy, Mr. Wyden, and Mr. Markey) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo ensure that all individuals who should be prohibited from buying a firearm are listed in the
			 national instant criminal background check system and require a background
			 check for every firearm sale.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Fix Gun Checks Act of 2016. (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Title I—Ensuring that all individuals who should be prohibited from buying a gun are listed in the
			 National Instant Criminal Background Check SystemSec. 101. Penalties for States that do not make data electronically available to the National
			 Instant Criminal Background Check System.Sec. 102. Requirement that Federal agencies certify that they have submitted to the National
			 Instant Criminal Background Check System all records identifying persons
			 prohibited from purchasing firearms under Federal law.Sec. 103. Adjudicated as a mental defective.Sec. 104. Clarification that Federal court information is to be made available to the National
			 Instant Criminal Background Check System.Title II—Requiring a background check for every firearm saleSec. 201. Purpose.Sec. 202. Firearms transfers.Sec. 203. Lost and stolen reporting.
			IEnsuring that all individuals who should be prohibited from buying a gun are listed in the National
			 Instant Criminal Background Check System
			101.Penalties for States that do not make data electronically available to the National Instant
 Criminal Background Check SystemSection 102(b) of the NICS Improvement Amendments Act of 2007 (18 U.S.C. 922 note) is amended to read as follows:
				
					(b)Implementation plan
 (1)In generalWithin 1 year after the date of the enactment of this subsection, the Attorney General, in coordination with the States, shall establish, for each State or Indian tribal government, a plan to ensure maximum coordination and automation of the reporting of records or making of records available to the National Instant Criminal Background Check System established under section 103 of the Brady Handgun Violence Prevention Act, during a 4-year period specified in the plan.
 (2)Benchmark requirementsEach such plan shall include annual benchmarks, including qualitative goals and quantitative measures, to enable the Attorney General to assess implementation of the plan.
						(3)Penalties for noncompliance
 (A)In generalDuring the 4-year period covered by such a plan, the Attorney General shall withhold the following percentage of the amount that would otherwise be allocated to a State under section 505 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3755) if the State does not meet the benchmark established under paragraph (2) for the following year in the period:
 (i)10 percent, in the case of the 1st year in the period. (ii)11 percent, in the case of the 2nd year in the period.
 (iii)13 percent, in the case of the 3rd year in the period. (iv)15 percent, in the case of the 4th year in the period.
 (B)Failure to establish a planA State with respect to which a plan is not established under paragraph (1) shall be treated as having not met any benchmark established under paragraph (2)..
			102.Requirement that Federal agencies certify that they have submitted to the National Instant Criminal
			 Background Check System all records identifying persons prohibited from
 purchasing firearms under Federal lawSection 103(e)(1) of the Brady Handgun Violence Prevention Act (18 U.S.C. 922 note) is amended by adding at the end the following:
				
					(F)Semiannual certification and reporting
 (i)In generalThe head of each Federal department or agency shall submit to the Attorney General a written certification indicating whether the department or agency has provided to the Attorney General the pertinent information contained in any record of any person that the department or agency was in possession of during the time period addressed by the certification demonstrating that the person falls within a category described in subsection (g) or (n) of section 922 of title 18, United States Code.
 (ii)Submission datesThe head of a Federal department or agency shall submit a certification under clause (i)— (I)not later than July 31 of each year, which shall address any record the department or agency was in possession of during the period beginning on January 1 of the year and ending on June 30 of the year; and
 (II)not later than January 31 of each year, which shall address any record the department or agency was in possession of during the period beginning on July 1 of the previous year and ending on December 31 of the previous year.
 (iii)ContentsA certification required under clause (i) shall state, for the applicable period— (I)the number of records of the Federal department or agency demonstrating that a person fell within each of the categories described in section 922(g) of title 18, United States Code;
 (II)the number of records of the Federal department or agency demonstrating that a person fell within the category described in section 922(n) of title 18, United States Code; and
 (III)for each category of records described in subclauses (I) and (II), the total number of records of the Federal department or agency that have been provided to the Attorney General..
			103.Adjudicated as a mental defective
 (a)In generalSection 921(a) of title 18, United States Code, is amended by adding at the end the following:  (36)The term adjudicated as a mental defective shall—
 (A)have the meaning given the term in section 478.11 of title 27, Code of Federal Regulations, or any successor thereto; and
 (B)include an order by a court, board, commission, or other lawful authority that a person, in response to mental illness, incompetency, or marked subnormal intelligence, be compelled to receive services—
 (i)including counseling, medication, or testing to determine compliance with prescribed medications; and
 (ii)not including testing for use of alcohol or for abuse of any controlled substance or other drug. (37)The term committed to a mental institution shall have the meaning given the term in section 478.11 of title 27, Code of Federal Regulations, or any successor thereto..
 (b)LimitationAn individual who has been adjudicated as a mental defective before the date that is 180 days after the date of enactment of this Act may not apply for relief from disability under section 101(c)(2) of the NICS Improvement Amendments Act of 2007 (18 U.S.C. 922 note) on the basis that the individual does not meet the requirements in section 921(a)(36) of title 18, United States Code, as added by subsection (a).
 (c)NICS Improvement Amendments Act of 2007Section 3 of the NICS Improvement Amendments Act of 2007 (18 U.S.C. 922 note) is amended by striking paragraph (2) and inserting the following:
					
						(2)Mental health terms
 (A)In generalExcept as provided in subparagraph (B), the terms adjudicated as a mental defective and committed to a mental institution shall have the meanings given the terms in section 921(a) of title 18, United States Code. (B)ExceptionFor purposes of sections 102 and 103, the terms adjudicated as a mental defective and committed to a mental institution shall have the same meanings as on the day before the date of enactment of the Fix Gun Checks Act of 2016 until the end of the 2-year period beginning on such date of enactment..
				104.Clarification that Federal court information is to be made available to the National Instant
 Criminal Background Check SystemSection 103(e)(1) of the Brady Handgun Violence Protection Act (18 U.S.C. 922 note), as amended by section 102 of this Act, is amended by adding at the end the following:
				
 (G)Application to Federal courtsIn this paragraph— (i)the terms department or agency of the United States and Federal department or agency include a Federal court; and
 (ii)for purposes of any request, submission, or notification, the Director of the Administrative Office of the United States Courts shall perform the functions of the head of the department or agency..
			IIRequiring a background check for every firearm sale
 201.PurposeThe purpose of this title is to extend the Brady Law background check procedures to all sales and transfers of firearms.
			202.Firearms transfers
 (a)In generalSection 922 of title 18, United States Code, is amended— (1)by striking subsection (s) and redesignating subsection (t) as subsection (s);
 (2)in subsection (s), as so redesignated— (A)in paragraph (3)(C)(ii), by striking (as defined in subsection (s)(8)); and
 (B)by adding at the end the following:  (7)In this subsection, the term ‘chief law enforcement officer’ means the chief of police, the sheriff, or an equivalent officer or the designee of any such individual.; and
 (3)by inserting after subsection (s), as so redesignated, the following:  (t)(1)It shall be unlawful for any person who is not a licensed importer, licensed manufacturer, or licensed dealer to transfer a firearm to any other person who is not so licensed, unless a licensed importer, licensed manufacturer, or licensed dealer has first taken possession of the firearm for the purpose of complying with subsection (s). Upon taking possession of the firearm, the licensee shall comply with all requirements of this chapter as if the licensee were transferring the firearm from the inventory of the licensee to the unlicensed transferee.
 (2)Paragraph (1) shall not apply to— (A)a transfer of a firearm by or to any law enforcement agency or any law enforcement officer, armed private security professional, or member of the armed forces, to the extent the officer, professional, or member is acting within the course and scope of employment and official duties;
 (B)a transfer that is a loan or bona fide gift between spouses, between domestic partners, between parents and their children, between siblings, or between grandparents and their grandchildren;
 (C)a transfer to an executor, administrator, trustee, or personal representative of an estate or a trust that occurs by operation of law upon the death of another person;
 (D)a temporary transfer that is necessary to prevent imminent death or great bodily harm, if the possession by the transferee lasts only as long as immediately necessary to prevent the imminent death or great bodily harm;
 (E)a transfer that is approved by the Attorney General under section 5812 of the Internal Revenue Code of 1986; or
 (F)a temporary transfer if the transferor has no reason to believe that the transferee will use or intends to use the firearm in a crime or is prohibited from possessing firearms under State or Federal law, and the transfer takes place and the transferee’s possession of the firearm is exclusively—
 (i)at a shooting range or in a shooting gallery or other area designated and built for the purpose of target shooting;
 (ii)while hunting, trapping, or fishing, if the hunting, trapping, or fishing is legal in all places where the transferee possesses the firearm and the transferee holds all licenses or permits required for such hunting, trapping, or fishing; or
 (iii)while in the presence of the transferor.. (b)Technical and conforming amendments (1)Section 922Section 922(y)(2) of such title is amended in the matter preceding subparagraph (A), by striking , (g)(5)(B), and (s)(3)(B)(v)(II) and inserting and (g)(5)(B).
 (2)Section 925ASection 925A of such title is amended in the matter preceding paragraph (1), by striking subsection (s) or (t) of section 922 and inserting section 922(s). (c)Effective dateThe amendment made by subsection (a)(4) shall take effect 180 days after the date of the enactment of this Act.
				203.Lost and stolen reporting
 (a)In generalSection 922 of title 18, United States Code, is amended by adding at the end the following:  (aa)It shall be unlawful for any person who lawfully possesses or owns a firearm that has been shipped or transported in, or has been possessed in or affecting, interstate or foreign commerce, to fail to report the theft or loss of the firearm, within 48 hours after the person discovers the theft or loss, to the Attorney General and to the appropriate local authorities..
 (b)PenaltySection 924(a)(1)(B) of such title is amended to read as follows:  (B)knowingly violates subsection (a)(4), (f), (k), (q), or (aa) of section 922;.